[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On July 16, 1990 the plaintiff filed a motion to reopen and modify judgment. After a full hearing the motion was denied. On November 6, 1991 the plaintiff filed a motion to reargue and reconsider. On November 12 this court granted the motion to reargue.
The record shows that the parties were married on June 2, 1951. On November 6, 1981 the court in its memorandum of decision granted a dissolution of the parties' marriage. In its orders the court granted the defendant periodic alimony of $1800 per month until the defendant reached the age of 65, then the payments would be reduced to $1200 monthly.
This court based its denial of the motion to modify on the following findings:
1. The income of the parties presently is almost the same as was evidenced by them at the original dissolution action.
2. That the defendant wife's income has been derived solely from those funds contemplated at the time of the dissolution. Uniquely, the defendant has not worked from the date of the dissolution and all the funds in her present affidavit were derived from funds provided for in the original dissolution.
3. There has been no substantial change of circumstances not contemplated by the parties at the time of judgment.
NORKO, J.